Citation Nr: 0811314	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits for residuals of a 
cerebral vascular accident (CVA) pursuant to 38 U.S.C.A. § 
1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to April 1972 and May 1975 to May 1979.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran's claims files are now in the jurisdiction 
of the Waco, Texas RO.  This matter was before the Board in 
December 2006 when it was remanded for additional 
development.

By a January 2007 statement, the veteran raised the issues 
of: entitlement to increased ratings for tinnitus, bilateral 
hearing loss, residuals of fractured left third finger, scar 
on the head, scar on the left third finger, residuals of a 
fractured nose and hemorrhoids; and entitlement to service 
connection for residuals of head trauma and polycythemia.  
Since these issues have not been developed for appellate 
review, they are referred to the RO for appropriate action.


FINDING OF FACT

The veteran's CVA is not shown to have been caused by 
treatment he received (or did not receive) for his 
polycythemia from VA. 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 are not met for residuals of a CVA.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.361 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A July 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In addition, the veteran was 
explicitly asked to provide any evidence in his possession 
that pertains to his claim.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
January 2007 letter informed the veteran of disability rating 
and effective date criteria.  Neither the veteran nor his 
representative alleges that notice has been less than 
adequate.

The veteran's pertinent VA and private records have been 
secured.  The RO arranged for a VA examination in September 
2007.  The veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria, Factual Background and Analysis

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).  
To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  38 C.F.R. § 3.361(d).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims files, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran contends that VA's failure to properly diagnose 
and treat his polycythemia in 1999 lead to his stroke several 
years later in 2004.

A review of the veteran's treatment records revealed that he 
received treatment for various disabilities at the VA Medical 
Center (VAMC) in Shreveport beginning in 1999.  A June 2000 
blood test revealed a high HGB (hemoglobin) level.  A 
November 2001 discharge summary notes that the veteran had 
been admitted with complaints of right leg pain.  A venous 
Doppler demonstrated evidence of a deep vein thrombosis 
(DVT).  The etiology was unclear, but it was noted that the 
veteran had fractured his right lower leg a year earlier.  
Further study was recommended.  Diagnosis at discharge was 
DVT on right lower extremity.  VA treatment records dated in 
August 2003 note that the veteran was counseled on the long-
term adverse effects of tobacco use and the benefits of 
tobacco cessation.  It was noted that recent blood tests had 
revealed increased hemoglobin, hematocrit and MCV (mean 
corpuscular volume).  It was also noted that the veteran's 
private physician had discontinued his Coumadin in November 
2002; however, the veteran reported that he took Coumadin for 
three days last week because of concerns about his blood 
count.  The lab data showed that the veteran's hemoglobin was 
19.5, his hematocrit was 57.3, and his MCV was 110.8; the 
remainder of his blood count parameters was within normal 
limits.  The examiner expressed concern that the veteran may 
have some clotting disorder due to his DVT.  This was thought 
to probably represent erythrocytosis rather than true 
polycythemia.  

Lab reports from Ellington Memorial Clinic note a diagnosis 
of polycythemia.

VA treatment records note that the veteran was seen in 
November 2003 with complaints of dizziness and headaches.  He 
denied any pain in his right leg.  A blood test revealed that 
the veteran's hemoglobin, hematocrit and MCV were elevated, 
but his platelet count was normal and his white blood cell 
count was not elevated.  It was noted that the veteran had 
been counseled on smoking cessation as these findings could 
be related to smoking.  December 2003 and January 2004 
treatment records note that the veteran was being followed in 
the hematology clinic for erythrocytosis requiring 
phlebotomy.  The veteran reported that he was smoking about 
11/2 packs of cigarettes per day.  He also reported that his 
blood pressure medication had been increased.  

In May 2004, the veteran was admitted to the emergency room 
at the Shreveport VAMC with complaints of tingling and 
numbness in his right hand and face for the past four or five 
days.  The veteran's history of hypertension, tobacco abuse 
and alcohol abuse was noted.  The veteran reported a history 
of DVT in 2001, but noted that work-up for hypercoagulable 
state was negative.  The assessment was CVA.  

Private treatment records from Dr. I.T. dated in July 2004 
note that MRI/MRA and CTA revealed intracranial stenosis, 
specifically high-grade distal left M1 stenosis.

To establish entitlement to benefits under 38 U.S.C.A. § 
1151, as a threshold matter the veteran must show that VA 
treatment (including any lack thereof) caused his CVA.  The 
preponderance of the competent (medical) evidence is against 
a finding of a nexus between VA treatment (including any lack 
thereof) and the veteran's CVA.  VA and private treatment 
records dated after the veteran's stroke do not document that 
his polycythemia caused his stroke.  Moreover, after 
reviewing the veteran's claims file in September 2007, a VA 
examiner noted the veteran's history of hypercholesterolemia, 
hypertension, polycythemia/erythrocytosis, tobacco use 
disorder, DVT in 2001 and CVA in 2004.  Regarding tobacco 
use, the veteran reported that he had smoked one pack of 
cigarettes per day for 40 years.  The examiner opined that 
the veteran's CVA was not a complication of polycythemia.  
First, she noted that the veteran's progress notes do not 
document a diagnosis of polycythemia vera.  Additionally, the 
veteran has had work-ups to rule out such a diagnosis, and he 
does not meet the diagnosis by major diagnostic criteria.  
Rather, it appears that his polycythemia is most likely a 
secondary variety and is likely due to smoking or some other 
etiology.  The examiner stated that it was her opinion that

the veteran does not have any additional 
disability.  Following VA treatment 
(including any lack thereof) for 
polycythemia from 1999-2004, the veteran 
does not have polycythemia vera which has 
the complications of thrombosis and 
hematologic complications such as 
myelodysplasia.  His (CVA) is due to an 
intracranial stenosis not a thrombosis, 
which is expected from polycythemia vera.  
He has atherosclerosis associated with 
risk factors that cause atherosclerosis 
which are hypertension, tobacco use 
disorder and hypercholesterolemia. 

The veteran's own opinion that his stroke was due to VA's 
failure to properly diagnose and treat his polycythemia in 
1999 is not competent evidence, as he is a layperson, and 
medical etiology is a matter requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Without any competent evidence that the disability at issue 
is due to VA treatment (including any lack thereof), there 
can be no entitlement to benefits under 38 U.S.C.A. § 1151.  
The preponderance of the evidence is against the claim; 
hence, it must be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a CVA 
is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


